Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Specification
A new title is required that is clearly indicative of the invention to which the claims are directed, providing informative value in classifying and searching.    
The following title is suggested:                                                             See MPEP § 606.01.

BOARD-TO-BOARD ELECTRICAL CONNECTOR 
FASTENING AND POSITIONING MEMBERS

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Takenaga et al.  (US 9,543,675).     Takenaga et al.  discloses a first connector 103, comprising: an insulated body 5 with a pair of first side walls and a pair of first end walls [Figs. 6, 7],  the pair of first side walls and the pair of first end walls are enclosed to form a first connection space [occupied by (37) Fig. 3], and an outer surface of each of the first side walls comprises a first side surface 157A,c157B and a second side surface 161A, 161B,  a position of the second side surface is different from a position of the first side surface; a plurality of first terminals 7A, 7B held in the pair of first side walls; and a plurality of fastening members 141A, 141B,  each of the fastening members [Figs. 23, 24] comprises: a first covering plate [where 149 and 143 meet],  each of the first covering plates is held in an outer surface of each of the first end walls [Fig. 7],  and an end top plate 143 extends from each of the first covering plates and covers a top portion of each 

of the first end walls; a plurality of first side plates 147A, 147B bend and extend from two sides of the end top plate 143 of each of the first covering plates toward the first side surfaces; and a plurality of second side plates 145A, 145B bend and extend from the two sides of the end top plate 143 of each of the first covering plates toward the second side surfaces [Fig. 7]. 

Allowable Subject Matter
Claims 6-10 are allowed.
Regarding claim 6;  allowability resides at least in part with the prior art not showing or fairly teaching a second connector, comprising: an insulated base comprising a pair of side walls and a pair of end walls which are enclosed to form a connection space with a guiding column in the connection space, and an inner surface of each of the side walls comprises 10a first side surface and a second side surface, where the position of the second side surface is different from a position of the first side surface; and a plurality of positioning members each comprising a covering plate held in an outer surface of each of the end walls, with an end top plate extending from each of the covering plates and covering a top portion of each of the end walls and an end contact sheet in the connection space and bends inwardly from each of the 20end top plates covering an inner surface of each of the end walls; and a plurality of side plates held in an outer surface of each of the side walls with first and second side top plates extending from each of the side plates and covering a top portion of each of the side walls; with each of the side plates further comprising a side contact sheet and a plurality of contact arms bent inwardly from respective top plates and occupying the connection space in conjunction with ALL the remaining limitations within claim 6.

Claims 2-5  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form or amended into the respective independent base claim including all of the limitations of the base claim and any intervening claims.



Regarding claim 2;  allowability resides at least in part with the prior art not showing or fairly teaching a first connector comprising an insulated body with a pair of first side walls and a pair of first end walls which are enclosed to form a first connection space, and an outer surface of each of the first side walls comprises a first side surface and a second side surface where the position of the second side surface is different from a position of the first side surface such that a width between two opposite of the 20first side surfaces of the pair of first side walls is greater than a width between two opposite of the second side surfaces of the pair of first side walls in conjunction with ALL the remaining limitations within claims 1 and 2.

Regarding claim 5;  allowability resides at least in part with the prior art not showing or fairly teaching a first connector comprising an insulated body with a pair of first side walls and a pair of first end walls which are enclosed to form a first connection space; and a plurality of fastening members each of the fastening members comprises: a first covering plate held in an outer surface of each of the first end walls, and an end top plate extending from each of the first covering plates and covering a top portion of each of the first end walls; a plurality of first side plates bend and extend from two sides of the end top plate of each of the first covering plates toward the first side surfaces; and a plurality of second side plates bend and extending from the two sides of the end top plate of each of the first covering plates toward the second side surfaces with a bottom end of each of the first covering plates further comprising a plurality of legs extending out of each of the first side walls in conjunction with ALL the remaining limitations within claims 1 and 5.

Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US 9,577,379 Arichika [Fig. 2] shows an analogous fastening member except the first and second side plates do not extend from sides of the top plate.

US 9,666,963 He [Fig. 10] shows an analogous fastening member except the plurality of plates that extend from the top plate are not side plates.


US 10,396,484 Chen [Fig. 7] shows an analogous positioning member except there is no covering plate.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833